PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Gummireddy, et al.
Application No. 16/048,184
Filed: July 27, 2018	
Attorney Docket No. 2018P01190US
:
:
:                 DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed January 13, 2021, to revive the above-identified application.

 The petition is GRANTED.

The above-identified application became abandoned for failure to timely file a proper reply to final Office action, mailed July 8, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136 (a) was obtained. Accordingly, this application became abandoned on October 9, 2020. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), payment of the RCE fee of $1360.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $220.00 extension of time submitted on January 13, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be refunded to the Deposit Account. 

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

This application is being referred to the Technology Center Art Unit 3686 for processing of the RCE and for appropriate action by the Examiner. 








Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621. Inquiries relating to further prosecution should be directed to the Technology Center.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        
 
cc:  Mark Beloborodov
       222 Jacobs Street, 3rd Floor
       Cambridge, MA 02141